Citation Nr: 0535118	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  99-19 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for skin cancer.



REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to November 
1977, and served in the South Carolina Army National Guard 
from December 1977 to January 1985.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the RO.  

The veteran testified at a hearing before a Decision Review 
Officer in February 2000.  

In December 2000 and April 2004, the Board remanded the 
veteran's claim for further development.  


FINDINGS OF FACT

The veteran is shown to suffer from skin cancer that as 
likely as not was due to sun exposure in service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by skin cancer is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

An August 1970 service medical record indicates that the 
veteran was seen for sunburn to his nose.  

The November 1977 separation examination does not show any 
treatment for a skin condition or skin cancer.  

Private medical records from 1994 through 1996 indicate that 
the veteran was diagnosed with basal cell carcinoma and 
squamous cell carcinoma of the skin of the face.  

The May 1998 VA examination indicates that the veteran 
reported having problems with multiple skin cancers primarily 
on his head and forearms in the mid-1980's.  Subsequently, 
the veteran underwent surgical resection.  The risk factor 
identified was frequent sun exposure while in the military.  
The veteran was examined.  

The impression was that of disfiguring squamous cell/basal 
cell carcinoma, history of actinic keratosis, status post 
excisional biopsy with full-thickness skin grafting to both 
the right and left temple areas with disfigurement, and 
keloid reaction of the left neck area.  

At the February 2000 hearing, the veteran testified in 
relevant part that, in approximately 1978, he was treated for 
skin cancer on his head.  He stated that while in the 
military, he was assigned to an aircraft carrier, and was not 
allowed to wear a hat while on deck.  He also served on 
various other ships.   

In a statement submitted in February 2000, the veteran's 
private physician stated that the veteran was seen in October 
1984 for several problems, to include skin lesions on his 
face that were consistent with actinic keratosis.  

In a statement submitted in March 2000, the veteran's private 
physician stated that the veteran had been diagnosed with 
multiple cutaneous carcinomas.  The physician stated that 
ample evidence indicates that aside from genetic 
susceptibility, sun exposure was the most important 
environmental risk factor with non-melanoma skin cancer.  

The examiner stated that it had been estimated that sun 
exposure was responsible for approximately 90 percent of non-
melanoma skin cancers.  

In a statement submitted in February 2002, a private 
physician stated that the veteran had multiple cutaneous 
carcinomas.  The physician noted that the most prevalent 
factor involved in the development of cutaneous carcinoma was 
sun exposure that occurred in the teens or early twenties.  

The July 2002 VA examination indicates that the veteran's 
claims file was reviewed in detail.  The diagnoses were those 
of basal cell carcinoma of the nasal bridge and squamous cell 
carcinoma of the forehead.  

The examiner stated that the veteran was on active duty from 
1970 to 1978, and began to have skin problems in 1994.  The 
examiner stated that he did not think the skin cancer was a 
"service-connected issue because there [was] a gap of around 
20 years before he started having problems in 1994 with 
multiple biopsies."  

In June 2005, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) regarding the question 
of whether it is as least as likely as not that the veteran's 
current diagnosis of skin cancer is related to sun exposure 
during his period of service in the Navy.  

In an October 2005 opinion, a VA examiner indicated the 
veteran appeared to have type II skin, which is a skin type 
that is susceptible to skin cancer.  The examiner noted that 
there was no documented history of any genetic susceptibility 
other than his skin type.  

The examiner stated that the veteran's sun exposure during 
the military service did contribute, in part, to his severe 
sun damage and skin cancer.  The examiner's opinion was based 
on the veteran's history of photodamage at the age of 28, the 
fact that the veteran served in an area of high sun exposure, 
and the fact that the veteran's skin cancer developed prior 
to his diagnosis of rheumatoid arthritis.  


Law and Regulations

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  

Service incurrence will be presumed for certain chronic 
diseases, including tumors, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

In the instant case, the veteran's service medical records 
show one instance of treatment for sunburn during service.  

The medical evidence demonstrates that the veteran has 
current diagnoses of basal cell carcinoma of the nasal bridge 
and squamous cell carcinoma of the forehead.  

A March 2000 private medical opinion links the veteran's skin 
cancer to his sun exposure during service.  

The July 2002 VA examiner stated that he did not think the 
veteran's skin cancer was a "service-connected issue because 
there [was] a gap of around 20 years before he started having 
problems in 1994 with multiple biopsies."  

The VA medical opinion of October 2005 indicates that the 
veteran's sun exposure during the military service did 
contribute, in part, to his severe sun damage and skin 
cancer.  

The examiner's opinion was based on the veteran's history of 
photodamage at the age of 28, the fact that the veteran 
served in an area of high sun exposure, and the fact that the 
veteran's skin cancer developed prior to his diagnosis of 
rheumatoid arthritis.  

In conclusion, the Board finds that the evidence is in 
relative equipoise in showing that the currently demonstrated 
skin cancer as likely as not is due to disease or injury that 
was incurred in active service.  

Hence, by extending the benefit of the doubt to the veteran, 
service connection is warranted.  

The Board notes that under normal circumstances, it would 
discuss VA compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  Public Law No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  As the benefit sought herein has been 
granted, the veteran is not prejudiced by the Board's failure 
to discuss this matter.  See Soyini v. Derwinski, 1 Vet. App. 
540 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  



ORDER

Service connection for skin cancer is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


